                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                                                                                  September 10, 2019
                            UNITED STATES DISTRICT COURT                           David J. Bradley, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                               BROWNSVILLE DIVISION

SAMANTHA PIZANA,                               §
                                               §
       Plaintiff,                              §
VS.                                            §   CIVIL ACTION NO. 1:19-CV-55
                                               §
JERRY’S AUTO SALES, et al.,                    §
                                               §
       Defendants.                             §

               ORDER ADOPTING REPORT AND RECOMMENDATION

       On July 23, 2019, the United States Magistrate Judge issued a Report and

Recommendation (Doc. 19) recommending that Plaintiff Samantha Pizana’s Motion to Remand

(Doc. 10) should be denied and that Defendant Jerry’s Auto Sales’s Motion to Dismiss (Doc. 12)

should be granted. No party objected to the Report and Recommendation.

       After considering the Report and Recommendation and the applicable law, the Court

ADOPTS the Report and Recommendation. Accordingly, it is:

       ORDERED that the Motion to Remand (Doc. 10) is DENIED; and

       ORDERED that Defendant Jerry’s Auto Sales’s Motion to Dismiss (Doc. 12) is

GRANTED and all claims made against Jerry’s Auto Sales are dismissed with prejudice.

       This Order affects no causes of action that Pizana alleges against Defendant FCA US LLC.

       SIGNED this 10th day of September, 2019.


                                               _________________________________
                                               Fernando Rodriguez, Jr.
                                               United States District Judge




1/1
